Kenneth N. Crowley Senior Counsel Law Department       Sun Life Assurance Company of Canada SC 2335 One Sun Life Executive Park Wellesley Hills, MA 02481-5699 Tel:781-263-6403 800-432-1102 ext. 6403 Fax:781-237-0707 Kenneth.crowley@sunlife.com       April 30, 2013 Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549 Re:Certification pursuant to Rule 497(j) Sun Life of Canada (U.S.) Variable Account I ("Registrant") File Nos. 333-143354 and 811-09137 Commissioners: Pursuant to paragraph (j) of Rule 497 of Regulation C under the Securities Act of 1933, as amended (“Rule 497”), I hereby certify that the forms of prospectus and statement of additional information for the above-captioned Registrant, each dated April 29, 2013, do not differ from those contained in the amendment to the Registration Statement on Form N-6 that relates to the prospectus and statement of additional information, being Post-Effective Amendment No. 11.Post-Effective Amendment No. 11 was filed electronically with the Securities and Exchange Commission via EDGAR on April 29, 2013. Sincerely, /s/ Kenneth N. Crowley Kenneth N. Crowley Senior Counsel Sun Life Assurance Company of Canada is a member of the Sun Life Financial group of companies. www.sunlife-usa.com
